DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 8/10/22 regarding application 16/944539 that was initially filed on 7/31/20. Claims 1-19 and 22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/10/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 2, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2002/0180759 A1 (hereinafter Park) in view of Omer et al., US 2012/0154584 A1 (hereinafter Omer), Cajigas et al., US 2013/0120224 A1 (hereinafter Cajigas), Ramu et al., US 9070285 B1 (hereinafter Ramu), and further in view of Ehsani, US 2015/0074962 A1 (hereinafter Ehsani).

	As for claim 1, Park discloses a camera system for creating at least one omnidirectional video ([0033], e.g., six orthogonal directions), the camera system comprising: a first camera and a second camera ([0033], e.g., cameras), each of the first camera and the second camera is operable to capture an image with at least one image sensor ([0034], e.g., detectors and [0044], e.g., sensors) and at least one wide-angle lens ([0015], e.g., wide angle lens), a housing (Fig. 1A, e.g., element camera system, note the housing) with one or more openings (Fig. 1A, e.g., holes on the system), each of the one or more openings (Fig. 1A, e.g., holes on the system) corresponding with the first camera and the second camera; at least one processor ([0032], e.g., computer) in communication with the at least one image sensor; transmit ([0038], e.g., monitor, note the transmission to the monitor) the at least one omnidirectional video in real-time ([0046], e.g., surveillance situation and [0054], e.g., when … direct) to one or more receiver unit ([0038], e.g., monitor).
	Park does not explicitly disclose the image includes a camera coordination system. 
	However, Omer teaches the image includes a camera coordination system ([0070], e.g., a camera location (e.g., latitude, longitude and altitude coordinates)).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park and Omer before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of techniques for atmospheric and solar correction of aerial images of Omer with a motivation to understanding the environment associated with the image better by using the location information.
	Park as modified by Omer does not explicitly teach an inertial measurement unit synchronized with the at least one image sensor and operable to provide a system modeled with an orientation vector and a direction vector of the camera system; and at least one processor in communication with the inertial measurement unit. 
	However, Cajigas teaches an inertial measurement unit ([0047], e.g., motion and orientation sensor and IMU) synchronized with the at least one image sensor ([0047], e.g., cameras) and operable to provide a system ([0047], e.g., three-dimensional positions) modeled with an orientation vector ([0047], e.g., orientation) and a direction vector ([0047], e.g., direction) of the camera system; and at least one processor ([0042], e.g., processors) in communication with the inertial measurement unit. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, and Cajigas before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of recalibration of a flexible mixed reality device of Cajigas with a motivation to provide a mixed reality that allows virtual imagery to be mixed with a user’s actual view of the real world as taught by Cajigas ([0001]) by using the data from the IMU.
	Park as modified by Omer and Cajigas does not explicitly teach an inertial measurement unit operable to provide a reference coordination system; the at least one processor configured to: align the camera coordinate system of the panoramic image to the reference coordinate system of the inertial measurement unit in real-time. 
	However, Ramu teaches an inertial measurement unit (col. 5, ll. 19-32, e.g., inertial measurement unit) operable to provide a reference coordination system (col. 5, ll. 19-32, e.g., coordinate systems); the at least one processor configured to: align (col. 5, ll. 19-32, e.g., align) the camera coordinate system of the panoramic image to the reference coordinate system of the inertial measurement unit in real-time (col. 4, ll. 34-61, e.g., detection and avoid, note the real time implied).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, and Ramu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of passive camera based cloud detection and avoidance for aircraft systems of Ramu with a motivation to detect and avoid cloud formations as taught by Ramu (col. 1, ll. 21-24) by using the alignment of the coordinate systems.
	Park as modified by Omer, Cajigas, and Ramu does not explicitly teach reinforced housing. 
	However, Ehsani teaches reinforced housing ([0009], e.g., a reinforced wrap container and [0012], e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, and Ehsani before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of load bearing container made from reinforced wrap of Ehsani with a motivation to provide a protection with materials and methods are less expensive, lighter, faster to produce, and/or stronger than many other presently existing materials and techniques such as wood, metal, and synthetic containers as taught by Ehsani ([0009]).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Park as modified by Omer, Cajigas, and Ehsani does not explicitly teach the reference coordinate system is operable to map a relative position and perspective of the first camera and the second camera. 
	However, Ramu teaches the reference coordinate system is operable to map a relative position and perspective of the first camera and the second camera (col. 5, ll. 19-32, e.g., coordinate systems).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ehsani, and Ramu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of passive camera based cloud detection and avoidance for aircraft systems of Ramu with a motivation to detect and avoid cloud formations as taught by Ramu (col. 1, ll. 21-24) by using the alignment of the coordinate systems.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Park further discloses the one or more receiver unit is operable to run an application capable of displaying the at least one omnidirectional video ([0038], e.g., monitor).

	As for claim 9, the claim recites a method  of the system of claim 1, and is similarly analyzed.

	As for claim 10, the claim recites a method of the system of claim 2, and is similarly analyzed.

	2.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Omer, Cajigas, Ramu, Ehsani, and further in view of Schad et al., US 2011/0018965 A1 (hereinafter Schad).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Park as modified by Omer, Cajigas, Ramu, and Ehsani does not explicitly teach the reference system including a set of axes and reference points, each reference point is spaced apart from one another. 
	However, Schad teaches the reference system including a set of axes and reference points, each reference point is spaced apart from one another ([0030], e.g., frames and [0035], e.g., markers or targets).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, and Schad before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of apparatus for optimizing geometric calibration of Schad with a motivation to provide a compact, repeatedly movable calibration cage usable in a confined space to calibrate a camera as taught by Schad ([0010]) by using the cage.

	As for claim 11, the claim recites a method of the system of claim 3, and is similarly analyzed.

	3.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Omer, Cajigas, Ramu, Ehsani, Schad, and further in view of Xu et al., US 2010/0277571 A1 (hereinafter Xu).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Park as modified by Omer, Cajigas, Ramu, Ehsani, and Schad does not explicitly teach the reference coordinate system is further operable to determine at least one extrinsic and intrinsic parameter for a camera or cameras with a known position relative to that coordinate system. 
	However, Xu teaches the reference coordinate system is further operable to determine at least one extrinsic and intrinsic parameter for a camera or cameras with a known position relative to that coordinate system ([0041], e.g., intrinsic and extrinsic camera parameters and [0043], e.g., noncollinear points).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Schad, and Xu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of body surface imaging of Xu with a motivation to provide a 3D data using the parameters as taught by Xu ([0043]).

	As for claim 12, the claim recites a method of the system of claim 4, and is similarly analyzed.

	4.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Omer, Cajigas, Ramu, Ehsani, Schad, Xu, Lin et al., US 2009/0168045 A1 (hereinafter Lin), and further in view of Dinev et al., US 5837998 (hereinafter Dinev).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 4. 
	Park as modified by Omer, Cajigas, Ramu, Ehsani, Schad, and Xu does not explicitly teach the at least one intrinsic parameter include light ray distortion attributable to the at least one wide-angle lens. 
	However, Lin teaches the at least one intrinsic parameter include light ray distortion attributable to the at least one wide-angle lens ([0094], e.g., intrinsic parameter calibration … wide-angle lens).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Schad, Xu, and Lin before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of three-dimensional surround scanning device and method thereof of Lin with a motivation to provide an image corrected accurately by using the intrinsic parameters for the wide angle lens.
	Park as modified by Omer, Cajigas, Ramu, Ehsani, Schad, Xu, and Lin does not explicitly teach the at least one intrinsic parameter include an orientation of the sensor unit with respect to the at least one wide-angle lens. 
	However, Dinev teaches the at least one intrinsic parameter include an orientation of the sensor unit with respect to the at least one wide-angle lens (col. 5, ll. 52-61, e.g., direction of lens relative to sensor’s body).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Schad, Xu, Lin, and Dinev before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of two-dimensional fiber optic acceleration and vibration sensor of Dinev with a motivation to improve the accuracy of the image by using image processing based on the parameter.

	As for claim 13, the claim recites a method of the system of claim 5, and is similarly analyzed.

	5.	Claims 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Omer, Cajigas, Ramu, Ehsani, and further in view of Schwartz et al., US 2011/0164137 A1 (hereinafter Schwartz).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Park as modified by Omer, Cajigas, Ramu, and Ehsani does not explicitly teach the camera system comprises a throwable ball. 
	However, Schwartz teaches the camera system comprises a throwable ball ([0013], e.g., baseball ).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, and Schwartz before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of reconfigurable surveillance apparatus and associated method of Schwartz with a motivation to provide a practical and effective solution to gather information which minimizes the danger to military and/or law enforcement personnel while carrying out a particular mission as taught by Schwartz ([0003]).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Park as modified by Omer, Cajigas, Ramu, and Ehsani does not explicitly teach the one or more receiver unit is wirelessly coupled to the at least one processor. 
	However, Schwartz teaches the one or more receiver unit is wirelessly coupled to the at least one processor ([0039], e.g., wireless ).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, and Schwartz before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of reconfigurable surveillance apparatus and associated method of Schwartz with a motivation to provide a practical and effective solution to gather information which minimizes the danger to military and/or law enforcement personnel while carrying out a particular mission as taught by Schwartz ([0003]).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Park as modified by Omer, Cajigas, Ramu, and Ehsani does not explicitly teach wirelessly transmitting the at least one omnidirectional video. 
	However, Schwartz teaches wirelessly transmitting the at least one omnidirectional video ([0039], e.g., wireless ).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, and Schwartz before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of reconfigurable surveillance apparatus and associated method of Schwartz with a motivation to provide a practical and effective solution to gather information which minimizes the danger to military and/or law enforcement personnel while carrying out a particular mission as taught by Schwartz ([0003]).
	In addition, Park further discloses transmitting in real-time to the one or more receiver unit ([0046], e.g., surveillance situation and [0054], e.g., when … direct).

	6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Omer, Cajigas, Ramu, Ehsani, and further in view of Xu.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Park as modified by Omer, Cajigas, Ramu, and Ehsani does not explicitly teach performing, with the at least one processor, intrinsic calibration for each of the first camera and the second camera and extrinsic calibration for each of the first camera and the second camera. 
	However, Xu teaches performing, with the at least one processor, intrinsic calibration for each of the first camera and the second camera and extrinsic calibration for each of the first camera and the second camera ([0041], e.g., calibration and intrinsic and extrinsic camera parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, and Xu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of body surface imaging of Xu with a motivation to provide a 3D data using the parameters as taught by Xu ([0043]).

	7.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Omer, Cajigas, Ramu, Ehsani, Xu, Schad, Chang et al., US 8619144 B1 (hereinafter Chang), and further in view of Shimizu, US 2011/0115922 A1 (hereinafter Shimizu).

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Park as modified by Omer, Cajigas, Ramu, Ehsani, and Xu does not explicitly teach a calibration object. 
	However, Schad teaches a calibration object ([0028], e.g., calibration cage).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Xu, and Schad before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of apparatus for optimizing geometric calibration of Schad with a motivation to provide a compact, repeatedly movable calibration cage usable in a confined space to calibrate a camera as taught by Schad ([0010]) by using the cage.
	In addition, Park further discloses performing the intrinsic calibration for each of the first camera and the second camera comprises positioning the first camera and the second camera in a plurality of locations relative to a calibration object ([0033], e.g., cameras); receiving an image generated by the first camera and the second camera at each of the plurality of locations ([0034], e.g., captured and [0039], e.g., provides a high resolution image).
	Park as modified by Omer, Cajigas, Ramu, Ehsani, Xu, and Schad does not explicitly teach varying at least one intrinsic parameter based on the image generated by the first camera and the second camera at each of the plurality of locations until a value is found. 
	However, Chang teaches varying at least one intrinsic parameter based on the image generated by the first camera and the second camera at each of the plurality of locations until a value is found (col. 2, ll. 9-39, e.g., intrinsic and by iterating …, accuracy may be improved).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Xu, Schad, and Chang before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of automatic camera calibration of Chang with a motivation to use the camera in an augmented reality environment that takes advantages of the calibrated camera to obtain highly precise images as taught by Chang (Col. 1, lines 33 – 40).
	Park as modified by Omer, Cajigas, Ramu, Ehsani, Xu, Schad, and Chang does not explicitly teach an optimum parameter is found. 
	However, Shimizu teaches an optimum parameter is found ([0145], e.g., optimum values of twelve parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Xu, Schad, Chang, and Shimizu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of calibration apparatus and calibration method of Shimizu with a motivation to provide a best possible image using optimum values.

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 16. 
	Park as modified by Omer, Cajigas, Ramu, Ehsani, Xu, Schad, and Chang does not explicitly teach performing the intrinsic calibration for each of the first camera and the second camera comprises creating a projection model for the first camera and the second camera; determining a ray originating at a coordinate system of the first camera and the second camera that contains a corresponding point in space; performing a great circle fitting; defining an objective function for the first camera and the second camera; performing an optimization; or a combination thereof. 
	However, Shimizu teaches performing the intrinsic calibration for each of the first camera and the second camera comprises creating a projection model for the first camera and the second camera; determining a ray originating at a coordinate system of the first camera and the second camera that contains a corresponding point in space; performing a great circle fitting; defining an objective function for the first camera and the second camera; performing an optimization ([0145], e.g., optimum values of twelve parameters); or a combination thereof. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Xu, Schad, Chang, and Shimizu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of calibration apparatus and calibration method of Shimizu with a motivation to provide a best possible image using optimum values.

	8.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Omer, Cajigas, Ramu, Ehsani, Xu, Schad, and further in view of Chang.

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Park as modified by Omer, Cajigas, Ramu, Ehsani, and Xu does not explicitly teach a calibration object. 
	However, Schad teaches a calibration object ([0028], e.g., calibration cage).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Xu, and Schad before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of apparatus for optimizing geometric calibration of Schad with a motivation to provide a compact, repeatedly movable calibration cage usable in a confined space to calibrate a camera as taught by Schad ([0010]) by using the cage.
	In addition, Park further discloses performing the extrinsic calibration for each of the first camera and the second camera comprises positioning each camera in a plurality of locations relative to a calibration object ([0033], e.g., cameras); receiving an image generated by each camera at each of the plurality of locations ([0038], e.g., monitor).
	Park as modified by Omer, Cajigas, Ramu, Ehsani, Xu, and Schad does not explicitly teach for each camera, finding a rotation and translation between a coordinate system of the first camera and the second camera and a reference coordinate system based on the image generated by the first camera and the second camera at each of the plurality of locations; and deriving camera positions and orientations relative to each other based on the rotation and translation. 
	However, Chang teaches for each camera, finding a rotation and translation (Col. 2, lines 9 – 17, e.g., distance and angles) between a coordinate system of the first camera and the second camera and a reference coordinate system based on the image (Col. 1, lines 56 – 64, e.g., images) generated by the first camera and the second camera at each of the plurality of locations; and deriving camera positions and orientations (Col. 2, lines 9 – 17, e.g., distance and angles) relative to each other based on the rotation and translation (Col. 2, lines 9 – 17, e.g., distance and angles).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Xu, Schad, and Chang before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of automatic camera calibration of Chang with a motivation to use the camera in an augmented reality environment that takes advantages of the calibrated camera to obtain highly precise images as taught by Chang (Col. 1, lines 33 – 40).

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Park as modified by Omer, Cajigas, Ramu, Ehsani, and Xu does not explicitly teach a calibration object. 
	However, Schad teaches a calibration object ([0028], e.g., calibration cage).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Xu, and Schad before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of apparatus for optimizing geometric calibration of Schad with a motivation to provide a compact, repeatedly movable calibration cage usable in a confined space to calibrate a camera as taught by Schad ([0010]) by using the cage.
	Park as modified by Omer, Cajigas, Ramu, Ehsani, Xu, and Schad does not explicitly teach performing the extrinsic calibration for each of the first camera and the second camera comprises performing an optimization; calibrating the first camera and the second camera using a plurality of images of a calibration object; creating a translation vector for the first camera and the second camera; relating the first camera and the second camera to another camera; or a combination thereof. 
	However, Chang teaches performing the extrinsic calibration (Col. 1, lines 41 – 50, e.g., extrinsic) for each of the first camera and the second camera comprises performing an optimization; calibrating the first camera and the second camera using a plurality of images of a calibration object (Col. 1, lines 56 – 64, e.g., images); creating a translation vector for the first camera and the second camera; relating the first camera and the second camera to another camera; or a combination thereof. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, Ramu, Ehsani, Xu, Schad, and Chang before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of automatic camera calibration of Chang with a motivation to use the camera in an augmented reality environment that takes advantages of the calibrated camera to obtain highly precise images as taught by Chang (Col. 1, lines 33 – 40).

	9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Omer, Cajigas, and further in view of Ramu.

	As for claim 22, Park discloses a camera system for creating at least one omnidirectional video ([0033], e.g., six orthogonal directions), the calibration system comprising: one or more cameras ([0033], e.g., cameras), each of the one or more cameras is operable to capture a panaoamic image ([0033], e.g., six orthogonal directions) with at least one image sensor ([0034], e.g., detectors and [0044], e.g., sensors) and at least one wide-angle lens ([0015], e.g., wide angle lens), at least one processor ([0032], e.g., computer) in communication with the at least one image sensor; and transmit ([0038], e.g., monitor, note the transmission to the monitor) the at least one omnidirectional video in real-time to one or more receiver unit ([0038], e.g., monitor).
	Park does not explicitly disclose the panoramic image includes a camera coordinate system. 
	However, Omer teaches the panoramic image includes a camera coordinate system ([0070], e.g., a camera location (e.g., latitude, longitude and altitude coordinates)).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park and Omer before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of techniques for atmospheric and solar correction of aerial images of Omer with a motivation to understanding the environment associated with the image better by using the location information.
	Park as modified by Omer does not explicitly teach an inertial measurement unit synchronized with the at least one image sensor and operable to provide a system; and at least one processor in communication with the inertial measurement unit. 
	However, Cajigas teaches an inertial measurement unit ([0047], e.g., motion and orientation sensor and IMU) synchronized with the at least one image sensor ([0047], e.g., cameras) and operable to provide a system ([0047], e.g., three-dimensional positions); and at least one processor ([0042], e.g., processors) in communication with the inertial measurement unit. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, and Cajigas before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of recalibration of a flexible mixed reality device of Cajigas with a motivation to provide a mixed reality that allows virtual imagery to be mixed with a user’s actual view of the real world as taught by Cajigas ([0001]) by using the data from the IMU.
	Park as modified by Omer and Cajigas does not explicitly teach an inertial measurement unit operable to provide a reference coordination system; the at least one processor configured to: align the camera coordinate system of the panoramic image to the reference coordinate system of the inertial measurement unit. 
	However, Ramu teaches an inertial measurement unit (col. 5, ll. 19-32, e.g., inertial measurement unit) operable to provide a reference coordination system (col. 5, ll. 19-32, e.g., coordinate systems); the at least one processor configured to: align (col. 5, ll. 19-32, e.g., align) the camera coordinate system of the panoramic image to the reference coordinate system of the inertial measurement unit. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Omer, Cajigas, and Ramu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of passive camera based cloud detection and avoidance for aircraft systems of Ramu with a motivation to detect and avoid cloud formations as taught by Ramu (col. 1, ll. 21-24) by using the alignment of the coordinate systems.

Response to Arguments
Applicant 's arguments filed 8/10/22 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 1 that claim 1 is amended to recite “combine image data …” Examiner respectfully disagrees. The limitation is deleted, thus the argument is moot.
	Applicant argues that Ehsani is not in the same field of endeavor, thus the reference does not teach the limitation. Examiner respectfully disagrees. Ehsani is a pertinent art because it explicitly states that “while the following description references caskets for burials, it will be appreciated that the disclosure may include other type of containers, such as … camera equipment cases, …” (emphasis added) ([0008]). Therefore, Ehsani is a pertinent art.
Applicant's other arguments, filed 8/10/22, have been considered but are moot because the arguments do not apply to any of the citations being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1. Gorwin et al., US 2016/0061654 Aj, discloses calibrating a plurality of imaging
devices, such as microscopes.

2. Glinec et al., US 2016/0014396 Aj, discloses three-dimensional imaging is
provided, storing a first two-dimensional image of field of view of a scanning device ata
first position where a first three-dimensional view of the object is captured with said
handheld scanning device.
3. Lundberg, US 2016/0039094 A1, discloses robot system and method for
calibration.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485